Citation Nr: 0709669	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-03 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling until July 21, 
2004, and currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's PTSD is found to be manifested by a depressed 
mood, anxiety, suspiciousness, panic attacks at least once 
per week, chronic sleep impairment, and mild memory loss 
throughout the course of this appeal.  


CONCLUSIONS OF LAW

1.	The criteria for a rating of 30 percent, but no more, for 
PTSD prior to July 21, 2004 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9411 
(2006).  

2.	The criteria for a current rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2001, the RO notified the 
appellant of the information and evidence necessary to 
substantiate his claim for service connection for PTSD, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Subsequent to the establishment of service connection, the 
veteran appealed the initial evaluation of 10 percent, which 
was increased to 30 percent effective in July 2004.  The 
veteran continued his appeal of this rating as well.  The 
propriety of the entire rating is at issue.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of the rating in this 
case.  However, VA is not required to provide separate 38 
U.S.C.A. § 5103(a) notice with regard to "downstream" issues, 
where the notice was provided in connection with the original 
claim.); See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 
25180 (2004); Grantham v. Brown, 114 F .3d 1156 (1997).  In 
addition, after appropriate notice was sent in the Statement 
of the Case regarding the rating, the claim was readjudicated 
without "taint" from prior adjudications in the Supplemental 
Statement of the Case.  Thus, to decide the appeal now would 
not be prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, No. 
04-0140 (U.S. Vet. App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased rating, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board will address the effective date as 
part of the evaluation of the propriety of the evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A non-compensable evaluation for PTSD is warranted where the 
condition has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted for PTSD with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411.  

An examination was conducted by VA in September 2002.  At 
that time, the veteran complained of sleeping difficulty 
since his discharge from service.  He stated that this was a 
little better, but he was nervous all the time and this had 
been a problem.  He avoided crowds and loud noises, but was 
not seeing a psychiatrist and was not involved in any 
counseling.  On mental status evaluation, the veteran was in 
mild distress.  His hygiene and grooming were good.  He was 
casually dressed.  He was a little nervous and short of 
breath.  He admitted to feeling anxious about the evaluation.  
Eye contact was good and speech was normal in rate and 
volume.  He was alert and oriented.  He had fair awareness of 
current events.  He had some complaints of memory problems, 
but was able to register three words.  He correctly repeated 
five, but not six, digits.  He incorrectly performed simple 
mental calculations.  

He was able to abstract a similarity, but had a difficult 
time interpreting a proverb.  He recalled three of three 
words after a brief distraction.  He estimated that he slept 
four hours per night and none during the day.  He had no 
complaints of appetite.  He described his mood as anxious, 
but never had missed work.  His affect was tense and his 
thoughts were not slowed.  He had no formal thought disorder.  
His last suicidal or homicidal thoughts were many years ago.  
He denied hallucinations.  He stated that he was not having 
nightmares as often and occasionally woke up in a cold sweat.  
He denied flashbacks.  He had preoccupations of his Vietnam 
experiences all day.  He had strong emotional reactions to 
sharp sounds such as firecrackers as well as to the 
distinctive sound of a helicopter.  He avoided crowds.  
Overall, he stated that he was much worse in the past, but 
continued to suffer from some distress as far as sleeping and 
feeling nervous.  The diagnosis was PTSD.  The GAF score was 
70.  The examiner stated that the severity of the veteran's 
symptoms were greater in the past and that his flexibility 
and efficiency were not impaired in an occupational setting.  
His social impairment was somewhat a matter of individual 
preferences, but there were some restrictions in his ability 
to deal with ordinary social situations due to his PTSD.  
Overall, the examiner determined that the level of disability 
was minimal.  

A report from the veteran's private medical care provider, 
dated in October 2003, shows that the veteran had been 
treated for depression for years that seemed to be getting 
worse.  He had problems sleeping and problems with his 
appetite at time.  He had a depressed mood, but no homicidal 
or suicidal ideation.  He stated that things were not 
enjoyable anymore and that he felt stressed and anxious.  He 
was stressed in crowds and had never been on medication.  The 
assessment was anxiety disorder and PTSD.  Several 
medications were recommended.  

An examination was conducted by VA in December 2003.  At that 
time, his present complaints included that he slept only four 
hours at night.  He dated that he was very depressed and had 
not felt really happy in 10 years.  He only felt happy with 
his grandchildren.  He admitted to being pessimistic and had 
a negative attitude.  He was depressed and felt low energy 
and fatigued after working.  He was able to work six days per 
week.  He stated that he had anxiety attacks about eight 
times per month and was anxious about going to work, even 
though he felt that he had nothing to be anxious about.  He 
reported more anxiety and depression since his last 
evaluation.  

On mental status evaluation, the veteran was neatly groomed, 
casually dressed, and fully oriented.  Eye contact was good 
and he was cooperative during the interview.  He was 
initially nervous, but felt better after talking to the 
evaluator.  His affect was rather flat.  Speech was normal in 
rate and tone.  He had no hallucinations, suicidal or 
homicidal ideations or thoughts.  He was not delusional.  
Thought processes were generally goal directed and relevant.  
As noted, he reported feelings of anhedonia, pessimism and 
did not enjoy things as he used to.  Memory was good for 
remote, recent and immediate material.  He was able to 
recollect three out of three objects.  He was able to 
concentrate.  He had limited insight and admitted to a 
tendency to keep things inside.  Counseling was recommended.  
The diagnostic impressions were PTSD and depressive disorder, 
not otherwise specified.  The GAF score was listed as 65.  
The examiner stated that there seemed to be an increased in 
the veteran's psychiatric symptoms in that he seemed to be 
more depressed.  He had been prescribed medication by his 
family physician for both his anxiety and depression.  His 
flexibility, reliability and efficiency was mildly impaired, 
but had increased since the last evaluation.  

An examination was conducted by VA in July 2004.  At that 
time, the veteran's medical records were reviewed.  On mental 
status examination, the veteran was alert and oriented to 
personal information and place.  Time period orientation was 
also normal.  He provided an accurate history.  Insight was 
adequate.  Affect was blunted.  Response latencies were 
normal.  He demonstrated adequate attention and was not 
distractible.  During the examination, he did not demonstrate 
preservation, imitation behavior, utilization behavior or 
difficulty in achieving or maintaining tasks set.  Speech was 
spontaneous and fluent.  Memory was within normal limits.  
During the interview he was logical and goal-directed.  He 
reported dysphoria, crying, anergia and anhedonia.  He denied 
other symptoms of depression.  He reported having had a 
suicidal thought a few weeks ago, but had not had a plan and 
stated that he would not kill himself.  He reported symptoms 
of PTSD and episodes where he had heightened anxiety and felt 
panicky.  He denied symptoms of a panic disorder.  

There was no evidence of a disorder of thought process or 
content.  Here was no pushed speech or grandiosity.  There 
was no motor overactivity or restlessness.  The diagnostic 
impressions were PTSD and depressive disorder.  His current 
GAF score was listed as 50.  The examiner stated that the 
veteran continued to present with symptoms of PTSD related to 
his experiences in Vietnam.  His current presentation was 
believed to be worse than that previously observed.  The 
veteran's PTSD is found to be manifested by a depressed mood, 
anxiety, suspiciousness, panic attacks at least once per 
week, chronic sleep impairment, and mild memory loss.  While 
he has not demonstrated symptoms such as circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships such that a 50 
percent rating would be warranted, the Board finds that he 
has demonstrated anxiety, depression and sleep impairment 
since the initial diagnosis of PTSD found in September 2002.  
As such, the 30 percent evaluation, but no more, prior to 
July 21, 2004, is believed to be warranted.  A rating in 
excess of this level is not shown, as noted above.  To this 
extent the benefit is granted.  

ORDER

A rating of 30 percent, but no more, for PTSD prior to July 
21, 2004 is granted subject to the controlling regulations 
governing the payment of monetary benefits.  

A current rating in excess of 30 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


